         CASE 0:20-cv-01434-NEB-KMM Doc. 192 Filed 04/15/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    MARC AMOURI BAKAMBIA,                                No. 0:20-cv-01434-NEB -KMM

                       Plaintiff,

    v.

    PAUL SCHNELL, Commissioner of DOC;                        ORDER
    GUY BOSCH, Warden; VICTOR
    WANCHENA, Asso. Wardenl LOUIS
    SHICKER, MD; Dr. DARRYL ROBERT
    QUIRAM; BRENT PLACKNER, PA;
    TAMMY LISOWY; and MCF-
    STILLWATER;

                       Defendant.


         This matter is before the Court regarding the Centurion Defendants’1 Joint
Motion Regarding Continued Sealing. ECF No. 98. The motion concerns documents
filed under temporary seal in connection with the Centurion Defendants’ response to
Mr. Bakambia’s motion for a preliminary injunction. These documents include the
Centurion Defendants’ memorandum in opposition to Plaintiff’s motion (ECF
No. 55), and two exhibits containing Mr. Bakambia’s medical records and prison
grievance forms discussing his medical care (ECF No. 58 (Exhibit A) & ECF No. 59
(Exhibit B)). Each of these documents contain private medical information regarding
Mr. Bakambia.

         Mr. Bakambia has previously addressed the sealing of certain documents in a
letter dated November 29, 2020. ECF No. 78. Mr. Bakambia argues that it was
inappropriate for the Centurion Defendants to file their memorandum under
temporary seal because the memorandum made repeated references to his own


1
      The Centurion Defendants include Dr. Louis Shicker, Dr. Darryl Quiram, and
Brent Plackner, P.A.

                                            1
       CASE 0:20-cv-01434-NEB-KMM Doc. 192 Filed 04/15/21 Page 2 of 2




declaration at docket entry 48, which is not sealed. Further, Mr. Bakambia states that
it was inappropriate for the Centurion Defendants to file Exhibit B under seal because
he has already filed the same document unsealed as an attachment to his complaint.
Mr. Bakambia does not appear to have any objection to the temporary sealing of
Exhibit A.

       Having reviewed the documents at issue, the Centurion Defendants’ stated
reasons for requesting continued sealing, and Mr. Bakambia’s position, and
considering the applicable legal standard, the Court finds that the Centurion
Defendants’ memorandum and Exhibit B should be unsealed.2 These documents are
judicial records because they were filed in connection with a request regarding the
exercise of the Court’s Article III judicial powers. Mr. Bakambia has affirmatively
disavowed his own interest in preserving the confidentiality of the information in
these documents. As a result, the Court finds that the interest in confidentiality does
not outweigh the public’s qualified right of access. However, Mr. Bakambia has not
taken the same position with respect to Exhibit A, and the Court will not order that
document unsealed at this time.

       Accordingly, IT IS HEREBY ORDERED THAT:

       1. The Clerk of Court is directed to unseal the documents at docket entries 55
          and 59; and
       2. The Clerk of Court is directed to keep the document at docket entry 58
          under seal.

Date: April 15, 2021

                                                        s/Katherine Menendez
                                                       Katherine Menendez
                                                       United States Magistrate Judge

2
      Given the nature of the information the Centurion Defendants filed under
temporary seal, it was prudent for them to attempt to preserve confidentiality even
though Mr. Bakambia has now expressed a desire that the information should be
made public.

                                            2
